Citation Nr: 1746180	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  09-03 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen the claim of service connection for a left wrist disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1992 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas.

In March 2015, the Board issued a decision that denied the Veteran's claim to reopen his previously denied claim of entitlement to service connection for a left wrist disability, denied the Veteran's claim to reopen the previously denied claim for service connection for a bilateral knee disorder, denied the Veteran's claim for service connection for a bilateral shoulder disorder, granted the Veteran's claim to reopen the previously denied claim for service connection for a back disorder, granted service connection for degenerative joint disease of the lumbar spine, remanded the issue of entitlement to service connection for bilateral hearing loss, and remanded the issue of entitlement to an increased evaluation for service-connected depressive disorder.

The Veteran appealed the Board's March 2015 decision to the United States Court of Appeals for Veterans Claims (CAVC or the Court). In an October 2016 Memorandum Decision, the Court vacated and remanded the part of the Board's decision that denied the Veteran's claim to reopen the Veteran's claim for benefits based on service connection for a left wrist injury, but affirmed the remainder of the Board's decision on appeal. Thus, as will be discussed further below, after consideration of the record and the Memorandum Decision, the Board finds that additional development and adjudication is necessary.

As noted above, the issue of entitlement to service connection for degenerative joint disease of the lumbar spine was granted in the Board's March 2015 decision. Therefore, jurisdiction of the matter lies with the RO to evaluate the severity of the Veteran's disability and assign a disability rating. The Board notes that such disability rating has not yet been assigned by the RO, and such initial rating for service-connected degenerative joint disease of the lumbar spine remains pending before the RO.

Pertaining to the issue of entitlement to service connection for bilateral hearing loss, as noted above, in March 2015 the Board remanded the matter for additional development, to include a VA examination. However, development of this remand has not been accomplished and remains pending with the RO. 

In its March 2015 decision, the Board remanded the issue of entitlement to pertaining to the issue of increased evaluation for service-connected depressive disorder for the issuance of a Statement of the Case (SOC). However, since the Board's remand, the Veteran has clarified that he does not wish to be reevaluated for a higher disability rating, but rather that his claim was intended to be for service connected of a psycho-sexual disorder secondary to his service-connected depressive disorder. See March 2015 Correspondence. The RO has provided the Veteran with an SOC on his claim for entitlement to service connection for a psycho-sexual disorder. Although the Veteran has filed a VA Form 9, this matter has not been certified to the Board. 

When an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence. See 38 C.F.R. §§ 19.36, 20.1304(a) (2016). As the required notifications have not been sent in regard to entitlement to service connection for a psycho-sexual disorder, the Board declines to take any further action on these issues. This delay is needed to ensure that the Veteran is afforded full due process in the matter. See 38 C.F.R. §3.103 (2016); Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in §1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed). These issue will be the subject of a later Board decision as appropriate.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

As explained in the Introduction, the Court vacated and remanded the Board's March 2015 denial of the Veteran's claim to reopen his previously denied claim for service connection for a left wrist disability.

In a May 1999 rating decision, the RO denied the appellant's claim for benefits based on service connection for a left wrist condition. The RO found that the left wrist condition for which he sought treatment in service "is considered a congenital or developmental defect" and noted that the Veteran failed to appear for a VA medical examination in March 1999. The Veteran did not appeal and the decision became final.

In May 2005, the Veteran filed a request for VA to reopen his left wrist claim. In July 2005, the Veteran submitted a statement in support of his claim, contending that in 1994 he injured his wrist "when an ammo can fell on my hand," and that in 1995 or 1996 he was treated for a left wrist injury at the Ireland Army Medical Center in Fort Knox, KY. In December 2006, the RO denied the Veteran's request to reopen his left wrist claim on the grounds that the Veteran had not submitted new and material evidence sufficient to reopen his claim.

The Veteran appealed this matter to the Court, and in a October 2016 Memorandum Decision, the Court found that the Board provided an inadequate statement of its reasons or bases for determining that the duty to assist had been satisfied. As noted in the Court's Memorandum Decision, VA has a duty to assist claimants in obtaining "relevant records" in the government's possession "that the claimant adequately identifies and authorizes the Secretary to obtain." 38 U.S.C. § 5103(A)(c)(1)(C). Therefore, the Court found that because, through regulation, VA has extended this duty to veterans seeking service medical records to reopen, VA in this case had not fulfilled its duty to assist. See 38 C.F.R. § 3.159(c)(3)(2016).

In accordance with the Court's remand, the Board remands this matter to obtain any outstanding service treatment records. See July 2005 Statement in Support of Claim (asserting that in 1995 or 1996 he was treated for a left wrist injury at the Ireland Army Medical Center in Fort Knox, KY).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record any outstanding service treatment records, to specifically include any service treatment records from Ireland Army Medical Center in Fort Knox, KY dated 1995 or 1996. See July 2005 Statement in Support of Claim.

All actions to obtain the requested records should be documented in the claims file. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.


2. After all necessary development has been completed, readjudicate the claim of new and material evidence has been received to reopen a claim for entitlement to service connection for a left wrist disability. If any benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case (SSOC) and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

